SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1432
CA 11-00947
PRESENT: SCUDDER, P.J., CENTRA, GREEN, GORSKI, AND MARTOCHE, JJ.


JOSEPH LAWRENCE SHERIDAN, PLAINTIFF-APPELLANT,

                      V                                            ORDER

MICHAEL GUINDY, INDIVIDUALLY, AND M&C OF
USA, INC., DEFENDANTS-RESPONDENTS.


MORGAN LAW FIRM, P.C., SYRACUSE (WILLIAM R. MORGAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MACKENZIE HUGHES LLP, SYRACUSE (W. BRADLEY HUNT OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered June 25, 2010. The order denied
the motion of plaintiff for partial summary judgment and granted the
cross motion of defendants for partial summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    December 23, 2011                    Frances E. Cafarell
                                                 Clerk of the Court